EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Mark K. Young on July 9, 2021.
 	 
3. 	The application has been amended as follows:           Please cancel claims 21-36.
           Please add claims 41-48.
 	Please amend claim 37 as follows:

In the Claims

1-36. (Canceled)

37.  	(Currently Amended) A method for completing an unfinished task or project that is presented on a work space of a device that is employable by a user, comprising: 


exposing a user interface (UI) that displays an in-use application and the work space, the work space is accessible across different devices using one or more different applications; 
 	receiving a selection of an item associated with a task or project within the in-use application to be dropped into the work space, the item being one or more of content, data, or a link, wherein the work space is configured to display items based on particular types of tasks to be performed for the respective item including tasks to be undertaken, and tasks that are uncompleted, and a section of the work space is configured to automatically populate with one or more applications for use or completion of an uncompleted task or project; 
dynamically selecting one or more applications for the dropped item for automated population on the [[UI]] work space, the populating being performed automatically and dependent on a current distribution of items to be undertaken and items that remain uncompleted in the work space, in which a launching point within the application is identified for the one or more applications populated on the [[UI]] work space which is utilized to maintain continuity of user experiences across work sessions on the item; 
dynamically updating the one or more application to complete items of uncompleted task or project within the updated applications and across devices using the work space as the items enter and leave the work space;
identifying characteristics of the item selected and dropped by the user into the work space;
presenting a reminder through the UI regarding the designated item, the reminder being generated using contextual information pertaining to the device or the user, in which the contextual information includes a location or a time of day associated with the device; and
work space and the item using the identified launching point of the application dynamically populated one or more applications.

38.  	The method of claim 37, further comprising utilizing the contextual information that has applicability to the item.  

39.  	The method of claim 37, in which the item is a message directed to the user through an e-mail or message application.  

40.  	The method of claim 37, in which the item is combinable with one or more distinct items into a single object that is shareable with other user devices.

41. 	(New Claim) A computing device supporting a work space on which an unfinished task or project is presented for completing, comprising:
	one or more processors;
	one or more non-transitory memory devices storing computer-readable instructions which, when executed by the one or more processors, cause the computing device to
	expose a user interface (UI) that displays an in-use application and the work space, the work space is accessible across different devices using one or more different applications; 
 	receive a selection of an item associated with a task or project within the in-use application to be dropped into the work space, the item being one or more of content, data, or a link, wherein the work space is configured to display items based on particular types of tasks to be performed for the respective item including tasks to be undertaken, and tasks that are uncompleted, and a section of the work space is configured to automatically populate with one or more applications for use or completion of an uncompleted task or project; 

	dynamically update the one or more application to complete items of uncompleted task or project within the updated applications and across devices using the work space as the items enter and leave the work space;
	identify characteristics of the item selected and dropped by the user into the work space;
	present a reminder through the UI regarding the designated item, the reminder being generated using contextual information pertaining to the device or the user, in which the contextual information includes a location or a time of day associated with the device; and
	enable the user to work on the task or project using at least the one or more applications populated on the work space and the item using the identified launching point of the application dynamically populated one or more applications.

42.	(New Claim) The computing device of claim 41, in which the executed instructions further caused the computing device to utilize the contextual information that has applicability to the item. 

43. 	(New Claim) The computing device of claim 41, in which the item is a message directed to the user through an e-mail or message application.



45. 	(New Claim) One or more non-transitory memory devices storing computer-readable instructions which, when executed by one or more processors disposed in a computing device, the computing device supporting a work space on which an unfinished task or project is presented for completing, cause the computing device to:
	receive a selection of an item associated with a task or project within the in-use application to be dropped into the work space, the item being one or more of content, data, or a link, wherein the work space is configured to display items based on particular types of tasks to be performed for the respective item including tasks to be undertaken, and tasks that are uncompleted, and a section of the work space is configured to automatically populate with one or more applications for use or completion of an uncompleted task or project; 
	dynamically populate one or more applications for the dropped item for automated population on the work space, the populating being performed automatically and dependent on a current distribution of items to be undertaken and items that remain uncompleted in the work space, in which a launching point within the application is identified for the one or more applications populated on the work space which is utilized to maintain continuity of user experiences across work sessions on the item; 
	dynamically update the one or more application to complete items of uncompleted task or project within the updated applications and across devices using the work space as the items enter and leave the work space;
	identify characteristics of the item selected and dropped by the user into the work space;
	present a reminder through the UI regarding the designated item, the reminder being generated using contextual information pertaining to the device or the user, in 
	enable the user to work on the task or project using at least the one or more applications populated on the work space and the item using the identified launching point of the application dynamically populated one or more applications.
46.	(New Claim) The one or more non-transitory memory devices of claim 45, in which the executed instructions further caused the computing device to utilize the contextual information that has applicability to the item. 

47. 	(New Claim) The one or more non-transitory memory devices of claim 45, in which the item is a message directed to the user through an e-mail or message application.

48. 	(New Claim) The one or more non-transitory memory devices of claim 45, in which the item is combinable with one or more distinct items into a single object that is shareable with other user devices.



Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144